Exhibit PRESS RELEASE IDT Reports Results for Fourth Quarter and Fiscal 2009 NEWARK, NJ — October 27, 2009:IDT Corporation (NYSE: IDT; IDT.C) released today financial results for its fourth quarter of fiscal 2009 and full-year ended July 31, 2009.The Company has scheduled a webcast for 5:00 PM Eastern today to discuss its financial and operational results. OVERALL HIGHLIGHTS – 4th Quarter Fiscal § Revenues of $352.6 million, down 21.6% compared to Q4 2008. § Gross margin of 23.6% (up 40 basis points year over year), on gross profit of $83.1 million. § Selling, general and administrative (SG&A) expense of $65.0 million, down 26.6% compared to Q4 2008. § Adjusted EBITDA (see note below) of $15.9 million, up 83.0% compared to Q4 2008. § Income from operations of $1.8 million compared to a loss from operations of $59.2 million in Q4 2008. § Net income of $7.2 million, compared to a net loss of $86.4 million in Q4 2008. § Net income per share of $0.35, compared to a net loss per share of $3.46 in Q4 2008. OVERALL HIGHLIGHTS – Full-Year Fiscal 2009 § Revenues of $1.54 billion, down 12.4% compared to fiscal 2008 § Gross margin of 23.7% (up 210 basis points year over year), on gross profit of $365.1 million. § SG&A expense of $293.7 million, down 29.8% compared to fiscal 2008. § Adjusted EBITDA of $54.2 million compared to negative Adjusted EBITDA of $63.9 million in fiscal 2008. § Loss from operations of $73.5 million compared to loss from operations of $162.1 million in fiscal 2008. § Net loss of $155.4 million, compared to a net loss of $224.3 million in fiscal 2008 § Net loss per share of $6.90, compared to a net loss per share of $8.84 in fiscal 2008. § Cash, cash equivalents and marketable securities were $181.9 million at July 31, 2009, including $70.1 million in restricted cash, cash equivalents and marketable securities.The comparable figures at July 31, 2008 were $267.4 million and $82.8 million, respectively. Cash and cash equivalents of approximately $13.1 million were included in assets of discontinued operations at July 31, NOTE: Adjusted EBITDA for all periods presented is a non-GAAP measure representing income (loss) from operations exclusive of depreciation and amortization, restructuring charges,impairments, and, in the current fiscal year, gain on sale of an interest in AMSO, LLC, and in the prior fiscal year, arbitration award income and loss on disposal of businesses. It is one of several key metrics used by management to evaluate the operating performance of the Company and its individual business units. MANAGEMENT COMMENTS IDT’s Vice Chairman Jim Courter said, “IDT’s turnaround efforts have produced solid results over the prior year.We generated Adjusted EBITDA of $15.9 million for the fourth quarter and $54.2 million for our 2009 fiscal year.And for the full fiscal year, both IDT Telecom and IDT Energy boosted their Adjusted EBITDA contributions significantly compared to fiscal 2008.There is still more to be done to solidify our performance, but our accomplishments in a tough economic environment show that we are on the right track. “Looking ahead, we will be challenged to maintain this level of performance as measured by Adjusted EBITDA for a variety of reasons. “IDT Telecom has enhanced its long term competitiveness through several business and operational initiatives, but faces continued fierce competition within both our wholesale and retail channels.Competitive pressures will likely result in further declines in revenue per minute, and may constrain our ability to stem revenue declines and boost profit margins for the foreseeable future. “Within our newly formed Genie Energy division, which consists of IDT Energy and our oil shale and alternative energy initiatives, IDT Energy had a phenomenal year in fiscal 2009, capitalizing on unusually favorable energy market conditions to generate $45.5 million in Adjusted EBITDA.Recently, those conditions have largely dissipated as energy market rates have stabilized.Moreover, our rate of customer acquisition has slowed significantly, so that this past year’s margins and record level of Adjusted EBITDA is not a reliable indicator of future performance. “We remain cautiously optimistic about the long term prospects for our two oil shale initiatives - our AMSO joint venture in Colorado and our oil shale and alternative energy initiative in Israel.Both projects, it is worth noting, will require significant capital investment for the foreseeable future and are years away from commercialization. “Finally, we reduced company-wide SG&A expense by nearly 30% during fiscal 2009, including a reduction in overhead at our corporate level of more than 50%.At this point, we have successfully executed the majority of our cost-cutting initiatives, so that current spend levels offer comparatively modest opportunities for additional reductions in overhead. “Overall, our bottom-line results in fiscal 2009 were negatively impacted by impairment charges due to the decline in asset values triggered by the global economic recession and by restructuring and other costs incurred in the execution of our turn-around program.In fiscal 2010, we expect that IDT’s bottom line will more closely track our operational performance as we complete implementation of our turn-around program,” Courter concluded. OVERALL OPERATIONAL RESULTS IDT revenues for the fourth quarter of fiscal 2009 were $352.6 million, a decline of 21.6% compared to Q4 2008.Revenue fell 15.7% at IDT Telecom, and 51.0% at IDT Energy, compared to Q4 2008. Full year fiscal 2009 revenues were $1.54 billion, a 12.4% reduction compared to fiscal IDT’s gross profit for the quarter fell to $83.1 million, a 20.2% decline year over year. The gross margin percentage increased to 23.6% in Q4 2009 from 23.2% in Q4 Gross profit for the full year totaled $365.1 million, a 3.8% reduction compared to fiscal 2008. Gross margin for 2009 was 23.7%, up 210 basis points compared to the prior year. 2 Total SG&A expense was reduced to $65.0 million in Q4 2009, a 26.6% reduction compared to Q4 2008.The reduction was achieved through the Company’s cost cutting and restructuring programs, including significant reductions in workforce, substantially lower professional fees and sales and marketing costs, and by closing or disposal of non-core businesses and initiatives. Total SG&A expense for the full year was $293.7 million, a 29.8% reduction from fiscal 2008. Corporate SG&A expense, which was $60.9 million in fiscal 2008, was reduced by 53.3% to $28.4 million in fiscal 2009. Adjusted EBITDA for the fourth quarter totaled $15.9 million, up 83.0% compared to Q4 2008.Adjusted EBITDA for the full year was $54.2 million, compared to negative Adjusted EBITDA of $63.9 million in fiscal 2008. Income from operations was $1.8 million for Q4 2009, including $1.8 million in restructuring and impairment charges.In the year ago quarter, the
